DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/28/2021 which includes Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant traverses the examiner objection to the invention title and argues the title, as is, indicates the invention.
The examiner respectfully disagrees and reminds applicant the title of the invention is used for indexing, classifying and searching. A more descriptive title supports the public disclosure of applicant’s invention. According to the MPEP, the examiner may change the title with an examiner’s amendment at the time of allowance, if a satisfactory title is not supplied. [MPEP 0606] The current title is not satisfactory to the examiner.


The examiner disagrees with the applicant’s assertion. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Winterer teaches a reduced sized lead frame (col. 4, lines 36-44) with embedded electrodes and central recess that could be incorporated into Okinaga’s gas sensor at the correct size and height to accommodate Okinaga’s structures.
Applicant argues Winterer’s one piece chip carrier would eliminate Okinaga’s easier installation of the sensor of fixing the sensor to a support substrate before placing the sensor into the base.
The examiner’s use of the phrase “on piece chip carrier” to describe Winterer’s contribution to combined Okinaga does not suggest eliminating Okinaga’s support substrate or Okinaga’s suggestion that the gas sensor lead wires may be fixed to the support surface before the support surface is accommodated in the recess (translation of Okinaga, p. 5, ¶ 3).
Applicant argues a prima facie case of obviousness was not made because the motivation to combine is contrary to what the combination causes since not connecting the sensor to the substrate before placing it into the carrier decreases manufacturing efficiency.
The examiner has not suggested eliminating Okinaga’s substrate (see previous comments) or the order which the elements are assembled. Thus the combination does not 
Finally, applicant argues one of the reasons for combining is a “red herring” since it lacks any foundation in the prior art.
The examiner disagrees with applicant since Winterer suggests a benefit of the integrated legs within the molded, one piece, chip carrier results in creepage paths for corrosive media are considerably lengthened, reducing the risk of chemical penetration (Winterer, col. 3, lines 8-19).
Please see final rejection below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests “GAS SENSOR DEVICE WITH REDUCED SIZE SMT PACKAGE AND METHOD OF MANUFACTURING SAME”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) in view of Winterer (US 6058020; “Winterer”).

Regarding claim 1, Okinaga discloses, in figures 1-2 and 6, a gas sensor device (1) comprising: a package (7, 31) including a cap (7) in which a through hole (71) for taking gas is formed and a base (31) in which a recessed portion (32) is formed, a height of the package (7, 31) being 5 mm or less (see JP 2011237220 translation, p. 3, ¶ 3, Okinaga’s base body has a thickness of 0.2-1mm, the examiner asserts Okinaga’s figure 2 depicts a base body thicker than a cap therefore Okinaga’s package thickness is less than 2mm) from an uppermost portion of the cap (7) to a lowermost portion of the base (31), in a state where the cap (7) is attached to the base (31) so that a space is defined (see figure 2) around the recessed portion (32); a plurality of metal electrodes (41, 42, 43) fixed to portions surrounding the recessed portion (32) and embedded in the base (31); and a gas detecting element (6), which includes a gas detector (61) having a coil-shaped heater (62) that is heated when detecting a predetermined gas (see JP 2011237220 translation, p. 6, ¶ 4, Okinaga’s heater circuit is energized during a detection), and a plurality of metal lead wires (51, 52, 53) extending from the gas detector (61) to the plurality of electrodes (41, 42, 43), wherein the gas detecting element (6) is held in a suspended state (see JP 2011237220 translation, p. 4, ¶ 6, Okinaga’s lead wires support the sensor element) in the recessed portion (32) and/or a space above the recessed portion (32) with the plurality of lead wires (51, 52, 53), so that the gas detecting element (6), which includes the heater (62), does not 
It could be argued that Okinaga fails to disclose a plurality of metal electrodes embedded in the base.
However, Winterer teaches in figures 1-2, a package (1) including a base (5) in which a recessed portion (23, 32) is formed and a plurality of metal electrodes (17) fixed to portions (see figure 1) surrounding the recessed portion (23, 32) and embedded in the base (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winterer’s scheme of using a one piece chip carrier with electrodes accommodated within the carrier in place of Okinaga’s base with separate bottom plate and frame body to reduce the assembly part count and integrate electrodes within the housing. Doing so would increase manufacturing efficiency and reduce the risk of chemical penetration through the bottom edge of the housing.

Regarding claim 2, Okinaga and Winterer disclose, in Okinaga’s figures 1-2, the cap (7) has a plurality of through holes (71) formed in parts other than a part just above (see figure 1, examiner notes Okinaga’s plane view depicts the position of holes above the outer periphery of the arrangement space) the gas detector (61).

Regarding claim 3, Okinaga and Winterer, as combined in claim 2, fail to explicitly disclose first and second bends in the plurality of electrodes.


    PNG
    media_image1.png
    518
    510
    media_image1.png
    Greyscale
However Winterer further discloses, in figure 1, each of the plurality of electrodes (17) has a first crank (see Winterer’s annotated figure 1) and a second crank (see Winterer’s annotated figure 1) bent in opposite directions in an upper part and in a lower part (see Winterer’s annotated figure 1), and a part between the first crank (see Winterer’s annotated figure 1) and the second crank (see Winterer’s annotated figure 1) that is embedded in the base (5), and each of the electrodes (17) further includes a side closer to one end than the first crank (see Winterer’s annotated figure 1) that is exposed upward from the base (5), and a side closer to the other end than the second crank (see Winterer’s annotated figure 1) that is exposed downward from the base (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winterer’s scheme of using bent electrodes accommodated within the carrier as Okinaga and Winterer’s electrodes to lengthen creepage 

Regarding claim 6, Okinaga and Winterer, as combined in claim 1, fail to explicitly disclose first and second bends in the plurality of electrodes.
However Winterer further discloses, in figure 1, each of the plurality of electrodes (17) has a first crank (see Winterer’s annotated figure 1) and a second crank (see Winterer’s annotated figure 1) bent in opposite directions in an upper part and in a lower part (see Winterer’s annotated figure 1), and a part between the first crank (see Winterer’s annotated figure 1) and the second crank (see Winterer’s annotated figure 1) that is embedded in the base (5), and each of the electrodes (17) further includes a side closer to one end than the first crank (see Winterer’s annotated figure 1) that is exposed upward from the base (5), and a side closer to the other end than the second crank (see Winterer’s annotated figure 1) that is exposed downward from the base (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winterer’s scheme of using bent electrodes accommodated within the carrier as Okinaga and Winterer’s electrodes to lengthen creepage paths and form rocker-shaped terminal stubs. Doing so would enable compensation of tolerance-dictated buckling of a PCB and reduce the risk of chemical penetration through the bottom edge of the housing.



It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.


Regarding claim 18, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, and Winterer’s figure 1, in the base (Winterer (5)) forming step (Winterer, col. 4, lines 9-11, examiner notes Winterer’s known molding process produces a chip carrier in one piece with embedded electrodes), openings (see Winterer’s annotated figure 1), which communicates a bottom part (Winterer (12, 13)) and the plurality of electrodes (Winterer (17)), are formed by fixing pins (Winterer, col. 4, lines 9-11, examiner asserts Winterer’s known molding process includes using electrode securing pins) for holding the electrodes (Winterer (17)), and in the electrically welding step, a power supply line is brought to contact with an electrode through an opening (see JP 2011237220 translation, p. 9, ¶ 6, Okinaga’s lead wires are connected to the wires using resistance welding, the examiner asserts ordinary skilled artisans would know resistance welding includes power conducted through a line to the site of the weld).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 3, in view of Cardinale (US 20020092341; “Cardinale”).


Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.
Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.

Regarding claim 5, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see 
It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 6, in view of Cardinale (US 20020092341; “Cardinale”).

Regarding claim 7, Okinaga and Winterer disclose, in Okinaga’s figure 6, at least one of the plurality of lead wires (Okinaga (51, 52)) forms the heater (Okinaga (62)) in which a part of 
Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.
Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.

Regarding claim 8, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front 
It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 1, in view of Cardinale (US 20020092341; “Cardinale”).

Regarding claim 10, Okinaga and Winterer disclose, in Okinaga’s figure 6, at least one of the plurality of lead wires (Okinaga (51, 52)) forms the heater (Okinaga (62)) in which a part of lead wire (Okinaga (51, 52)) is coiled (see Okinaga’s figure 6) in five or less turns in the gas detecting element.

Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.

Regarding claim 11, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the 
It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 2, in view of Cardinale (US 20020092341; “Cardinale”).

Regarding claim 12, Okinaga and Winterer disclose, in Okinaga’s figure 6, at least one of the plurality of lead wires (Okinaga (51, 52)) forms the heater (Okinaga (62)) in which a part of lead wire (Okinaga (51, 52)) is coiled (see Okinaga’s figure 6) in five or less turns in the gas detecting element.
Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.

Regarding claim 13, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the second lead wire and second electrode is greater than the distance to the connection of the third 

It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 








/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856